ICJ_047_SouthWestAfrica_LBR_ZAF_1962-12-21_JUD_01_PO_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

SOUTH WEST AFRICA CASES

(ETHIOPIA v. SOUTH AFRICA;
LIBERIA v. SOUTH AFRICA)
PRELIMINARY OBJECTIONS

JUDGMENT OF 21 DECEMBER 1962

1962

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

EXCEPTIONS PRELIMINAIRES

_ ARRÊT DU 21 DÉCEMBRE 1962
This Judgment should be cited as follows:

“South West Africa Cases (Ethiopia v. South Africa ;
Liberia v. South Africa), Preliminary Objections,
Judgment of 21 December 1962: I.C.]. Reports 1962, p. 319.”

Le présent arrét doit étre cité comme suit:
« Affaires du Sud-Ouest africain (Ethiopie c. Afrique du Sud ;
Libéria c. Afrique du Sud), Exceptions préliminaires,
Avvét du 21 décembre 1962: C. I. J. Recueil 1962, p. 319.»

 

Sales number 97 0
N° de vente:

 

 

 
319

COUR INTERNATIONALE DE JUSTICE

1962
Le 21 décembre

ANNÉE 1962 Rôle général
os 46 &
21 décembre 1962 Free

AFFAIRES DU SUD-OUEST AFRICAIN

(ETHIOPIE c. AFRIQUE DU SUD;
LIBERIA c. AFRIQUE DU SUD)

EXCEPTIONS PRELIMINAIRES

Question préalable de l'existence d’un différend entre les Parties. —
Origine, nature et caractéristiques du système des Mandats. — Mandat
pour le Sud-Ouest africain comme instrument de caractère international.
— Question de l'enregistrement du Mandat: article 18 du Pacte. —
Article 7 du Mandat comme traité ou convention au sens de l'article 37
du Statut. — Dissolution de la Société des Nations et survivance du
Mandat. — Caractère essentiel de l'article 7 du Mandat. — Capacité
pour invoquer ledit article. — Portée de l’article 7 et intérêt des États
Membres à l'accomplissement du Mandat. — Règle de la négociation
diplomatique préalable et son applicabilité. — Conclusion de la Cour
en faveur de sa compétence.

ARRET

Présents: M. WiNIARSKI, Président: M. ALFARO, Vice-Président ;
MM. BASDEVANT, BADAWI, MORENO QUINTANA, WEL-
LINGTON Koo, SPIROPOULOS, sir Percy SPENDER, sir
Gerald FrrzMAURICE, MM. Koretsky, BUSTAMANTE
y Rivero, JESsuP, MorRELLI, Juges ; sir Louis MBANEFO,
M. van Wyk, Juges ad hoc; M. GARNIER-COIGNET,
Greffier.
4
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 21 XI! 62) 320

En les affaires du Sud-Ouest africain,

entre
l'Empire d’Ethiopie,
représenté par
S. Exc. M. Tesfaye Gebre-Egzy
l'honorable Ernest A. Gross, membre du barreau de New York,
comme agents,
assistés par
M. Edward R. Moore, Attorney-General adjoint du Libéria,

M. Leonard S. Sandweiss, membre du barreau de New York,
comme conseils;

la République du Libéria,

représentée par
l'honorable Joseph J. F. Chesson, Attorney-General du Libéria,
l'honorable Ernest A. Gross, membre du barreau de New York,
comme agents,
assistés par
M. Edward R. Moore, Attorney-General adjoint du Libéria,

M. Leonard S. Sandweiss, membre du barreau de New York,
comme conseils,

et

la République sud-africaine,
‘représentée par
M. J. P. verLoren van Themaat, S. C., conseiller juridique du
département des Affaires étrangères,
comme agent,
et par
M. Ross McGregor, State Attorney adjoint,
comme agent supplémentaire,

assistés par
M. D. P. de Villiers, S. C., membre du barreau d’Afrique du Sud,

M. G. van R. Muller, S. C., membre du barreau d’Afrique du Sud,
comme conseils,

M. J. S. F. Botha, du département des Affaires étrangères,
comme conseiller,
et |

M. F. D. Tothill, du département des Affaires étrangères,
comme secrétaire,
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII 62) 321

La Cour,
ainsi composée,

rend l'arrêt suivant:

Le 4 novembre 1960, le Greffier a reçu deux requêtes introduisant
chacune, contre le’ Gouvernement de l’Union sud-africaine, une
instance relative à «l'existence persistante du Mandat pour le
Sud-Ouest africain et les devoirs et le comportement de l’Union, en
sa qualité de Mandataire, découlant de ce Mandat. » L’une des
requêtes était présentée au nom du Gouvernement de l'Ethiopie;
elle était transmise par une lettre des agents désignés en l'affaire
par ce Gouvernement comme il appert d’une communication
du premier ministre adjoint d’Ethiopie, ministre des Affaires
étrangères, lettre et communication datées du 28 octobre 1960.
L’autre requéte était présentée au nom du Gouvernement du
Libéria; elle était transmise par une lettre des agents désignés en
Vaffaire par ce Gouvernement comme il appert d’une communication
de l’ambassadeur du Libéria aux Pays-Bas, lettre et communication
datées du 4 novembre 1960. .

Pour établir la juridiction de la Cour dans les instances ainsi
introduites, les requétes, se référant a l’article 80, paragraphe I,
de la Charte des Nations Unies, invoquent l’artiele 7 du Mandat
du 17 décembre 1920, pour le Sud-Ouest africain allemand,
ainsi que l’article 37 du Statut de la Cour.

Conformément à l’article 40, paragraphe 2, du Statut, les requêtes
ont été communiquées au Gouvernement de l’Union sud-africaine.
Conformément au paragraphe 3 du même article, les autres Membres
des Nations Unies, ainsi que les États non membres admis à ester
en justice devant la Cour en ont été informés.

Les délais pour le dépôt du mémoire del’ Ethiopie et du mémoire du
Libéria ainsi que pour le dépôt des contre-mémoires de l’Union sud-
africaine ont été fixés par deux ordonnances du 13 janvier 1961. Par
lettres du 28 mars 1961, l'agent du Gouvernement de l’Ethiopie, d'une
part, a demandé que soit fixé un délai dans lequel son Gouvernement
devrait notifier son intention d'exercer la faculté de désigner
un juge ad hoc et pourrait indiquer le nom de la personne choisie; et
l'agent du Gouvernement du Libéria, d’autre part, a formulé la
même demande en ce qui concerne ce Gouvernement. Saisie de ces
deux demandes, et ayant pris connaissance des mémoires qui avaient
été déposés le 15 avril 1967, la Cour, considérant que les deux
Gouvernements demandeurs faisaient cause commune et ne
comptaient par conséquent, en ce qui concerne la désignation
d'un juge ad hoc, que pour une seule partie a, par ordonnance
rendue le 20 mai 1961, joint les deux instances, et fixé le délai
sollicité.

Le 30 novembre 1961, dans le délai fixé pour la présentation de sa
première pièce de procédure écrite, le Gouvernement sud-africain a

6
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 21 XII 62) 322

déposé des exceptions préliminaires. En conséquence, une ordon-
nance du 5 décembre 1961, constatant que la procédure sur le fond
était suspendue en vertu des dispositions de l'article 62, para-
graphe 3, du Règlement de la Cour, a accordé aux Gouvernements
de l’Ethiopie et du Libéria un délai, expirant le 1eT mars 1962, pour
présenter un exposé écrit contenant leurs observations et conclusions
sur les exceptions.

Cet exposé ayant été présenté dans le délai prescrit, les affaires
se sont trouvées en état le Ir mars 1962 pour ce qui est des ex-
ceptions préliminaires.

En application de l'article 31, paragraphe 3, du Statut et de
l'ordonnance de la Cour du 20 mai 1961, les Gouvernements de
l'Éthiopie et du Libéria ont désigné d’un commun accord sir Louis
Mbanefo, Chef Justice de la Nigeria de l'Est, pour siéger comme
juge ad hoc. En application de ce même article, le Gouvernement
sud-africain a désigné pour siéger comme juge ad hoc l'honorable
J. T. van Wyk, juge à l’ Appellate Division de la Cour suprême
d'Afrique du Sud.

Des audiences ont été tenues du 2 au 5, du 8 au rr, du 15 au 17,
le 19 et le 22 octobre 1962, durant lesquelles ont été entendus en
leurs plaidoiries et réponses, pour le Gouvernement sud-africain:
M. verLoren van Themaat, agent, et MM. de Villiers et Muller,
conseils; et pour les Gouvernements de l’Éthiopie et du Libéria:
Vhonorable Ernest A. Gross, agent, et Vhonorable Edward R.
Moore, conseil. .

Dans la procédure écrite les conclusions ci-après ont été prises
par les Parties:

Au nom des Gouvernements de l'Éthiopie et du Libéria,

Dans les requêtes:

« Plaise à la Cour dire et juger, tant en présence qu’en l'absence
du Gouvernement de l'Union sud-africaine et dans les délais que
la Cour peut estimer devoir fixer, que:

A. Le Sud-Ouest africain est un territoire sous Mandat conféré
par les Principales Puissances alliées et associées à S. M. britan-
nique pour être exercé en son nom par le Gouvernement de
l’Union de l Afrique du Sud, accepté par S. M. britannique agis-
sant pour le Gouvernement de l’Union de l’Afrique du Sud et en ©
son nom, et confirmé par le Conseil de la Société des Nations le
17 décembre 1920; et que ledit Mandat est un traité en vigueur
au sens de l’article 37 du Statut de la Cour internationale de
Justice.

B. L'Union sud-africaine demeure soumise aux obligations
internationales énoncées à l’article 22 du Pacte de la Société des
Nations et dans le Mandat pour le Sud-Ouest africain, et que
l’Assemblée générale des Nations Unies est juridiquement quali-
fiée pour exercer les fonctions de surveillance exercées auparavant
par la Société des Nations en ce qui concerne l’administration du
Territoire, et que l’Union est tenue de se soumettre à la surveillance

7
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII 62) 323

et au contrôle de l’Assemblée générale en ce qui concerne l’exer-
cice du Mandat.

C. L'Union sud-africaine demeure soumise à l'obligation de
transmettre aux Nations Unies les pétitions des habitants du
Territoire et d'adresser un rapport annuel satisfaisant les Nations
Unies, conformément à l’article 6 du Mandat.

D. L'Union a apporté aux dispositions du Mandat des modifi-
cations de fond sans l'autorisation des Nations Unies; que
cette modification est une violation de l’article 7 du Mandat et
de l’article 22 du Pacte; et que l'autorisation des Nations Unies
est sine condition préalable indispensable à toute tentative de la
par’ de l’Union de modifier directement ou indirectement les
dispositions du Mandat.

E. L'Union n’a pas accru, par tous les moyens en son pouvoir,
le bien-être matériel et moral ainsi que le progrès social des
habitants du Territoire; que cette carence est une violation de
l’article 2 du Mandat et l’article 22 du Pacte; et que l'Union a le
devoir de prendre sur-le-champ toutes les mesures possibles pour
remplir ses obligations aux termes de ces articles.

F. Dans l’administration du Territoire, l'Union a pratiqué
l'apartheid, c’est-à-dire qu’elle a établi une discrimination fondée
sur la race, la couleur, l’origine nationale ou tribale, lorsqu'elle
a fixé les droits et devoirs des habitants du Territoire; que cette
pratique constitue une violation de l’article 2 du Mandat et de
l’article 22 du Pacte; et que l’Union a le devoir de cesser sur-le-
champ de pratiquer l'apartheid dans le Territoire.

G. Dans l'administration du Territoire, l’Union a adopté et
appliqué une législation, des règlements, des proclamations et
des ordonnances administratives qui par leurs termes et dans
leur application sont arbitraires, déraisonnables, injustes et
contraires à la dignité humaine; que les mesures officielles de
l'Union mentionnées ci-avant violent l’article 2 du Mandat et
l’article 22 du Pacte; et que l’Union a le devoir de rapporter sur-
le-champ et de ne pas appliquer ces législations, règlements, pro-
clamations et ordonnances administratives.

H. L'Union a adopté et appliqué une législation, des règle-
ments administratifs et des mesures officielles qui suppriment les
droits et les libertés des habitants du Territoire, droits essentiels
à l’évolution régulière vers l'autonomie, à laquelle leur donnent
implicitement droit le Pacte de la Société des Nations, les dispo-
sitions du Mandat et les normes internationales couramment
acceptées telles qu’elles sont inscrites dans la Charte des Nations
Unies et la Déclaration des droits de l’homme; que les actes ci-
dessus de l’Union violent l’article 2 du Mandat et l’article 22 du
Pacte; et que l’Union a le devoir de cesser et de s'abstenir sur-
le-champ de toute action qui entrave le développement régulier
de l’autonomie dans le Territoire.

I. L'Union a exercé des pouvoirs d'administration et de légis-
lation sur le Territoire incompatibles avec le statut international
du Territoire; que l’action susdite de l’Union constitue une

8
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 21 XII 62) 324

violation de l’article 2 du Mandat et de l’article 22 du Pacte;
que l’Union a le devoir de s’abstenir de tous actes d’administra-
tion et de législation qui soient incompatibles avec le statut inter-
national du Territoire.

J. L'Union n’a pas envoyé à l’Assemblée générale des Nations
Unies des rapports annuels contenant des informations intéressant
le Territoire et indiquant les mesures qu'elle a prises pour assurer
ses engagements aux termes du Mandat; que cette carence est
une violation de l’article 6 du Mandat; et que l’Union a le devoir

d'envoyer sur-le-champ ces rapports annuels à l'Assemblée
générale.

K. L'Union n’a pas transmis à l’Assemblée générale des
Nations Unies les pétitions des habitants du Territoire adressées
à l’Assemblée générale; que cette carence est une violation de la
règle de la Société des Nations; et que l’Union a le devoir de
transmettre ces pétitions à l’Assemblée générale.

Le demandeur se réserve le droit de demander à la Cour de statuer
à l'égard de toute autre et nouvelle question que le demandeur
pourrait juger opportun de lui soumettre.

Plaise également à la Cour se prononcer sur tout ce qu'elle
pourra estimer pertinent et convenable se rapportant à la présente
requête, et rendre toute décision et prendre toute ordonnance,
y compris une décision sur les dépens, pour donner effet à ce qu’elle
aura statué »;

Dans les mémoires:

«Se fondant sur les allégations de fait ci-avant, complétées par
tels faits qui pourront ressortir de nouveaux témoignages présentés
à la Cour, et sur les conclusions juridiques ci-avant, complétées
par toutes autres déclarations qui pourront être faites par la suite,
plaise à la Cour dire et juger, tant en présence qu’en l'absence du
Gouvernement de l’Union sud-africaine, que:

I. Le Sud-Ouest africain est un territoire sous Mandat conféré
par les Principales Puissances alliées et associées à Sa Majesté
britannique pour être exercé en son nom par le Gouvernement de
l'Union de l'Afrique du Sud, accepté par Sa Majesté britannique
agissant pour le Gouvernement de l’Union de l'Afrique du Sud et
en son nom, et confirmé par le Conseil de la Société des Nations
le 17 décembre 1920;

2. L'Union sud-africaine demeure soumise aux obligations inter-
nationales énoncées à l’article 22 du Pacte de la Société des Nations
et dans le Mandat pour le Sud-Ouest africain, ainsi qu’à l'obligation
de transmettre aux Nations Unies les pétitions des habitants du
Territoire, les fonctions de surveillance étant exercées par les
Nations Unies auxquelles les rapports annuels et les pétitions
doivent être envoyés;

3. L'Union, dans toutes les circonstances exposées au chapitre V
du présent mémoire et résumées dans les paragraphes 189 et 190
dudit mémoire, a pratiqué l'apartheid, c'est-à-dire qu'elle a établi
une discrimination fondée sur la race, la couleur, l’origine nationale
ou tribale, lorsqu'elle a fixé les droits et devoirs des habitants

9
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII 62) 325

du Territoire; que cette pratique constitue une violation de ses
obligations telles qu'elles figurent à l’article 2 du Mandat et à
l’article 22 du Pacte de la Société des Nations; et que l’Union a
le devoir de cesser sur-le-champ de pratiquer l'apartheid dans le
Territoire.

4. Par l'effet des principes économiques, politiques, sociaux et
éducatifs appliqués dans le Territoire et décrits en détail au chapi-
tre V du présent mémoire, puis résumés au paragraphe 190 dudit
mémoire, l’Union n’a pas accru par tous les moyens en son pouvoir,
le bien-être matériel et moral ainsi que le progrès social des habitants
du Territoire; et que cette carence constitue une violation de ses
obligations telles qu'elles figurent au second alinéa de l’article 2
du Mandat et à l’article 22 du Pacte; et que l’Union a le devoir de
mettre sur-le-champ un terme aux violations indiquées ci-avant et
de prendre toutes les mesures possibles pour remplir ses obligations
aux termes desdits articles;

5. L'Union, par ses paroles et par ses actes, a agi à l'égard du
Territoire, dans toutes les circonstances exposées au chapitre VIII
du présent mémoire, d’une manière incompatible avec le statut
international du Territoire et a entravé par là les chances qu’avaient
les habitants du Territoire de s’engager dans la voie de l’auto-
détermination; que ces agissements constituent une violation des
obligations de l’Union telles qu’elles figurent au premier alinéa de
l’article 2 du Mandat et à l’article 22 du Pacte; que l’Union a le
devoir de mettre sur-le-champ un terme aux agissements résumés
à la section C du chapitre VIII ci-avant et de s'abstenir dans
l'avenir de pareils agissements ;.et que l'Union a le devoir de respecter
en toute bonne foi le statut international du Territoire;

6. L'Union, par les mesures décrites au chapitre VII ci-avant,
a établi des bases militaires sur le Territoire en violation de ses
obligations telles qu’elles figurent à l’article 4 du Mandat et à
l'article 22 du Pacte; que l’Union a le devoir de supprimer sur-le-
champ toutes les bases militaires établies sur le Territoire; et que
l'Union a le devoir de s'abstenir d'établir des bases militaires sur
le Territoire;

7. L'Union n'a pas envoyé à l'Assemblée générale des Nations
Unies des rapports annuels contenant des informations intéressant
le Territoire et indiquant les mesures qu'elle a prises pour assurer
ses engagements aux termes du Mandat; que cette carence est une
violation de ses obligations telles qu’elles figurent à l’article 6 du
Mandat; et que l’Union a le devoir d'envoyer sur-le-champ ces
rapports annuels à l’Assemblée générale;

8. L'Union n’a pas transmis à l’Assemblée générale des Nations
Unies les pétitions des habitants du Territoire adressées à l’Assem-
blée générale; que cette carence est une violation de ses obligations
de Mandataire; et que l’Union a le devoir de transmettre ces pétitions
à l’Assemblée générale;

9. L'Union, par ses agissements décrits aux chapitres V, VI, VIE
et VIII du présent mémoire, s’ajoutant à ses intentions telles
qu'elles sont exposées ci-avant, a tenté d'apporter aux dispositions
du Mandat des modifications de fond sans l’autorisation des Nations

10
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 21 XII 62) 326

Unies; que cette tentative constitue une violation de ses obligations
telles qu’elles figurent à l’article 7 du Mandat et à l’article 22 du
Pacte; et que l'autorisation des Nations Unies est une condition
préalable indispensable à toute tentative de la part de l'Union de
modifier directement ou indirectement les dispositions du Mandat.

Le demandeur se réserve le droit de prier la Cour de dire et juger
à l'égard de tous événements qui pourraient se produire après la
date du dépôt du présent mémoire, y compris tout événement
entraînant toute modification de fond dans les rapports juridiques
et constitutionnels entre l'Union et Sa Majesté britannique.

Plaise également à la Cour se prononcer sur tout ce qu'elle
pourra estimer pertinent et convenable se rapportant au présent
mémoire et rendre toute décision et prendre toute ordonnance, y
compris une décision sur les dépens, pour donner effet à ce qu’elle
aura statué. »

Au nom du Gouvernement sud-africain,
Dans les exceptions préliminaires:

« Pour l’un quelconque des motifs énoncés dans les présentes ex-
ceptions préliminaires ou pour tous ces motifs à la fois, le Gouverne-
ment de la République sud-africaine conclut à ce que les Gouverne-
ments de l’Éthiopie et du Libéria n’ont pas de locus stand: dans la
présente procédure contentieuse et à ce que l’Honorable Cour n’a
pas compétence pour connaître des questions de droit et de fait
soulevées dans les requétes et les mémoires, ni pour statuer sur
ces questions, et demande à la Cour de dire et juger en conséquence. »

Au nom des Gouvernements de Ll’ Ethiopie et du Libéria,
Dans les observations écrites sur les exceptions préliminaires:

« Plaise à la Cour rejeter les exceptions préliminaires soulevées
par le Gouvernement de la République sud-africaine dans les affaires
du Sud-Ouest africain, et dire et juger que la Cour est compétente
pour connaître des questions de droit et de fait soulevées dans les
requêtes et mémoires des Gouvernements d’Ethiopie et du Libéria
en ces affaires et pour statuer sur ces questions. »

Dans la procédure orale les conclusions ci-après ont été prises
par les Parties:

Au nom du Gouvernement sud-africain,
à l'audience du 1x octobre 1962:

« Pour un ou plusieurs des motifs énoncés dans ses écritures et
plaidoiries ou pour tous ces motifs à la fois, le Gouvernement de
la République sud-africaine conclut à ce que les Gouvernements de
lEthiopie et du Libéria n’ont pas de locus standi dans la présente
procédure contentieuse et à ce que la Cour n’a pas compétence pour
connaître des questions de droit et de fait soulevées dans les requêtes
et les mémoires, ni pour statuer sur ces questions, et cela plus
particulièrement parce que:

Premièrement, en raison de la dissolution de la Société des
Nations, le Mandat pour le Sud-Ouest africain n’est plus «un
II
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII 62) 327

traité ou une convention en vigueur » au sens de l’article 37 du

Statut de la Cour, la présente conclusion visant:

a) ledit accord de Mandat dans son ensemble, y compris l’ar-
ticle 7, et

b) en tout cas, l’article 7 même;

Deuxièmement, ni le Gouvernement de l’Ethiopie ni le Gouver-
nement du Libéria ne sont «un autre Membre de la Société des
Nations », ainsi que l’article 7 du Mandat pour le Sud-Ouest
africain l'exige pour qu'il y ait locus standi ;

Troisiémement, le conflit ou désaccord que les Gouvernements
de l’Ethiopie et du Libéria prétendent exister entre eux et le
Gouvernement de la République sud-africaine n’est pas, eu égard
à sa nature et à sa teneur, un « différend » comme il est prévu à
l’article 7 du Mandat pour le Sud-Ouest africain, et cela plus par-
ticulièrement en tant qu'aucun intérêt concret des Gouverne-
ments de l’Éthiopie et/ou du Libéria ou de leurs ressortissants
n'est en cause ou n’est affecté en l'espèce;

Quatriémement, le prétendu conflit ou désaccord n’est pas, eu
égard à son état d'avancement, un « différend ... qui ne soit pas
susceptible d’être réglé par des négociations » au sens de l’article 7
du Mandat pour le Sud-Ouest africain. »

Au nom des Gouvernements del’ Ethiopie et du Libéria,
à l'audience du 17 cctobre 1962:

« Plaise à la Cour rejeter les exceptions préliminaires soulevées
par le Gouvernement de la République sud-africaine dans les affaires
du Sud-Ouest africain, et dire et juger que la Cour est compétente
pour connaître des questions de droit et de fait soulevées dans les

requêtes et mémoires des Gouvernements d'Éthiopie et du Libéria
en ces affaires et pour statuer sur ces questions. »

Des questions ayant été posées aux Parties par deux juges, la
Cour a décidé qu'il y serait répondu après la duplique orale, d’abord
au nom del’ Afrique du Sud, puis au nom de l’Éthiopie et du Libéria ;
que, dans le même ordre, les agents seraient invités à faire savoir
si les questions dont il s'agissait et les réponses qui y seraient
faites les amenaient à amender leurs conclusions respectives et
éventuellement à énoncer des conclusions amendées.

Se prévalant de cette décision, les agents des Parties ont répondu
le 22 octobre 1962. L'agent de l’Afrique du Sud a amendé les conclu-
sions dont il avait donné lecture à l’audience du 11 octobre en
substituant au paragraphe « premièrement » le texte ci-après:

« Premièrement, le Mandat pour le Sud-Ouest africain n’a jamais
été, ou en tout cas n’est plus depuis la dissolution de la Société des
Nations, «un traité ou une convention en vigueur » au sens de
l'article 37 du Statut de la Cour, la présente conclusion visant:

a) ledit accord de Mandat dans son ensemble, y compris l'article 7,
et

b} en tout cas l’article 7 même. »

12
AFFAIRES DU SUD-OUEST AFRICAIN {ARRÊT 21 XII 62) 328

L'agent de l’Éthiopie et du Libéria a, lors de l'audience du
22 octobre 1962, déclaré n’avoir pas l'intention d’amender ses

conclusions

*
* *

Pour établir.la compétence de la Cour en l’espéce, les demandeurs,
se référant à l’article 80, paragraphe 1, de la Charte des Nations
Unies, ont invoqué l’article 7 du Mandat pour le Sud-Ouest africain
du 17 décembre 1920 ainsi que l'article 37 du Statut de la Cour.
En réponse aux requêtes et mémoires de l’Éthiopie et du Libéria,
le Gouvernement sud-africain a soumis des exceptions préliminaires
à la compétence de la Cour. Ce sont ces exceptions qu’il convient
d'examiner au stade actuel de la procédure.

Avant d'entreprendre cette tâche, la Cour estime toutefois néces-
saire de trancher une question préliminaire touchant l'existence du
différend qui fait l’objet des requêtes. Il a été dit que s’il n'existe
en fait aucun différend dans le cadre de l’article 7 du Mandat et
des articles 36 et 37 du Statut de la Cour, une conclusion d’in-
compétence ou une fin de non-recevoir doit s’ensuivre.

Il convient d’observer que cette question préliminaire porte en
réalité sur le problème de l'existence d’un différend entre les
demandeurs et le défendeur, quels que soient la nature et l’objet
du différend soumis à la Cour dans la présente instance. Dans
l'affaire des Concessions Mavrommatis en Palestine (C. P. J. I.
série À n° 2, p. 11), la Cour permanente définit un différend en ces
termes: « un désaccord sur un point de droit ou de fait, une contra-
diction, une opposition de thèses juridiques ou d'intérêts entre deux
personnes ». En procédant à l’examen de la nature du différend,
l'arrêt n’énonce cette définition qu'après avoir établi que les condi-
tions d'existence d’un différend sont remplies. En d’autres termes,
il ne suffit pas que l’une des parties à une affaire contentieuse
affirme l'existence d’un différend avec l’autre partie. La simple
affirmation ne suffit pas pour prouver l’existence d’un différend, tout
comme le simple fait que l’existence d’un différend est contestée ne
prouve pas que ce différend n’existe pas. Il n’est pas suffisant non plus
de démontrer que les intérêts des deux parties à une telle affaire
sont en conflit. Il faut démontrer que la réclamation de l’une des
parties se heurte à l'opposition manifeste de l’autre. D’après ce
critère, l’existence d’un différend entre les parties devant la Cour ne
saurait faire de doute puisqu'il résulte clairement de leurs attitudes
opposées à propos de l’accomplissement des obligations du Mandat
par le défendeur, en sa qualité de Mandataire.

*
* *

En tant que les motifs sur lesquels se fondent les exceptions
préliminaires se rattachent en général à l'interprétation de l’accord

13
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 21 XII 62) 329

de Mandat pour le Sud-Ouest africain, il faut également, dès le
départ, exposer brièvement l’origine, la nature et les caractéristiques
du système des Mandats établi par le Pacte de la Société des
Nations.

Aux termes de l’article 119 du traité de Versailles du 28 juin 1970,
l'Allemagne a renoncé, en faveur des Principales Puissances alliées
et associées, à tous ses droits et titres sur ses possessions d’outre-
mer. Lesdites Puissances, peu de temps avant la signature du
traité de paix, sont convenues de conférer des Mandats sur ces
territoires à certains États alliés qui les occupaient déjà. Les termes
de tous les Mandats « C » ont été préparés par une Commission
du Conseil suprême de la Conférence de la paix et approuvés en
l'automne de 1919 par les représentants des Principales Puissances
alliées et associées avec une réserve qui a été retirée par la suite.
Tout cela s’est produit avant que le Pacte n’entre en vigueur et avant
que la Société des Nations ne s’établisse et commence à fonctionner,
en janvier 1920. Les termes de chacun des Mandats ont été définis
et confirmés ultérieurement par le Conseil selon l’article 22 du Pacte.

Les principes essentiels du système des Mandats consistent avant
tout dans la reconnaissance de certains droits des peuples des
territoires sous-développés; dans l’établissement d’un régime de
tutelle exercé sur chacun de ces peuples par une nation développée,
en qualité de « Mandataire » et « au nom de la Société des Nations »;
et dans la reconnaissance d’une «mission sacrée de civilisation »
incombant à la Société en tant que communauté internationale
organisée et à ses Etats Membres. Ce système a pour objet reconnu
le bien-être et le développement de ces peuples et il s’assortit de
garanties visant la protection de leurs droits.

Ces caractères sont inhérents au système des Mandats tel que ses
auteurs l’ont conçu et tel qu’il a été confié pour application aux
divers organes de la Société et à ses États Membres. Les droits du
Mandataire concernant le territoire sous Mandat et ses habitants
se fondent sur les obligations du Mandataire et ils ne sont, pour
ainsi dire, que de simples instruments lui permettant de remplir ses
obligations. Le fait est que, dans le système des Mandats, chaque
Mandat constitue une institution internationale nouvelle dont l’ob-
jectif principal est de promouvoir « le bien-être et le développement »
des peuples du territoire sous Mandat.

* * *#

Comme on l’a déjà relevé, l’Éthiopie et le Libéria ont indiqué
dans leurs requêtes les dispositions sur lesquelles ils entendaient
fonder la compétence de la Cour pour connaître du différend qu'ils
lui ont soumis; à quoi la République sud-africaine a opposé une
dénégation de compétence.

La question de compétence a été soulevée par le défendeur sous
la forme de quatre exceptions préliminaires et les conclusions qu’il

14
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII 62) 330

a déposées à la fin de ses écritures et de ses plaidoiries sont en subs-
tance les mêmes, si ce n’est que, dans les conclusions soumises à
la fin des plaidoiries, les motifs sur lesquels se fondent respective-
ment les exceptions ont été résumés sous chacune d’entre elles.
D'autre part, en ce qui concerne les conclusions relatives à la
première exception préliminaire, le défendeur a introduit un amende-
ment le 22 octobre 1962, à la suite des réponses qu’il a données aux
questions posées aux Parties par des Membres de la Cour. La Cour
traitera en premier lieu de cette modification.

' Le texte amendé de la première exception est le suivant:

« Premièrement, le Mandat pour le Sud-Ouest africain »’a jamais
été, ou en tout cas n’est plus depuis la dissolution de la Société des
Nations, «un traité ou une convention en vigueur » au sens de
l’article 37 du Statut de la Cour, la présente conclusion visant:

a) ledit accord de Mandat dans son ensemble. v compris l’article 7,

et .

b) en tout cas l’article 7 même. »

L’amendement consiste en l'addition des mots en italiques. Le
conseil du défendeur a fait une déclaration en maniére de préface
à son amendement du 22 octobre 1962. Il ressort de cette décla-
ration que primitivement, le défendeur a toujours considéré ou
supposé que le Mandat pour le Sud-Ouest africain était « un traité
ou une convention en soi, c’est-à-dire un accord international entre
le Mandataire d’une part et le Conseil représentant la Société des
Nations et/ou ses Membres d’autre part »; et qu’il a déclaré à plu-
sieurs reprises « qu’en ce qui concerne la période d'existence de la
Société des Nations cette proposition pouvait être considérée comme
un point communément admis par les Parties»; mais qu’« on
pourrait adopter la conception alternative selon laquelle, en dé-
finissant les termes du Mandat, le Conseil prenait une mesure d’exé-
cution en application du Pacte (lequel constituait évidemment une
convention) et ne passait pas un accord qui aurait été lui-même un
traité ou une convention». La déclaration ajoutait immédiatement:
«Ce point de vue, que nous n’envisageons pas autrement que
comme une hypothèse, tendrait à considérer la déclaration du
Conseil comme constituant une résolution de ce Conseil laquelle,
comme toute autre résolution valable du Conseil, tirerait sa force
juridique du fait qu’elle aurait été dûment prise par le Conseil dans
l'exercice des pouvoirs qui lui étaient conférés par le Pacte. »

De l'avis de la Cour, le point de vue ainsi modifié n’est pas
fondé pour les raisons suivantes. Aux fins d’être confirmé, le Mandat
pour le Sud-Ouest africain a pris la forme d’une résolution du
Conseil de la Société des Nations, mais il est évident qu’il était d’une
autre nature. On ne saurait le considérer comme une simple mesure
d'exécution prise en application du Pacte. Le Mandat est en fait et
en droit un engagement international ayant le caractère d’un traité
ou d’une convention. Le préambule du Mandat lui-même le confirme.

15
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 21 XII 62) 431

L'accord qui y est visé a été réalisé par une décision des Principales
Puissances alliées et associées, y compris la Grande-Bretagne, prise
le 7 mai 1919 de conférer 4 Sa Majesté britannique un Mandat sur
le territoire et par la confirmation de son acceptation le 9 mai 1919
par l’Union sud-africaine. Le deuxième et le troisième considérant
du préambule prennent acte de ces faits. En outre, il y est déclaré:
« Sa Majesté Britannique, agissant pour le Gouvernement de l’Union
de l'Afrique du Sud … a entrepris de l'exercer au nom de la Société
des Nations, conformément aux dispositions suivantes. » Ces « dis-
positions » ont été formulées « ainsi que suit ».

Le projet de Mandat contenant les termes explicites a été présenté
au Conseil de la Société des Nations en décembre 1920 et, après
quelques modifications, il a été confirmé le 17 décembre 1920. Le
quatriéme et dernier considérant du préambule reprend les disposi-
tions de l’article 22, paragraphe 8, du Pacte, puis indique que le
Conseil, «confirmant le mandat, a statué sur ses termes comme
suit: ...»

Ce qui vient d’étre dit montre donc que, comme presque tous
les autres Mandats semblables, ce Mandat constitue un acte d’un
type spécial, de nature composite, instituant un régime international
nouveau. Il contient un accord précis portant attribution et accep-
tation d’un Mandat pour le Sud-Ouest africain, un accord conclu
provisoirement ou 4 titre d’essai entre les Principales Puissances
alliées et associées sur les termes du Mandat à proposer au Conseil
de la Société des Nations et un accord confirmant formellement les
termes qui y sont explicitement définis par le Conseil, et qui ont été
acceptés par le Mandataire et par le Conseil représentant la Société
des Nations et ses Membres. C’est un instrument qui présente le
caractére d’un traité ou d’une convention et qui incorpore les
engagements internationaux du Mandataire définis par le Conseil et
acceptés par le Mandataire.

Il est juridiquement sans importance que le Mandat soit décrit
dans son dernier alinéa comme un «exemplaire » {Declaration dans
le texte anglais]. Les Mandats confirmés par le Conseil de la Société
des Nations en 1922, tels le Mandat français sur le Togo, le Mandat
britannique sur le Cameroun, le Mandat belge sur le Territoire de
l'Est africain (Ruanda-Urundi), etc., s’intitulent tous des «actes »
[instruments dans le texte anglais]. La terminologie n’est pas un
élément déterminant quant au caractère d’un accord ou d’un en-
gagement international. Dans la pratique des États et des organisa-
tions internationales, comme dans la jurisprudence des tribunaux
internationaux, on trouve des usages très variés; le caractère de
dispositions conventionnelles a été attribué à de nombreux types
d'actes différents.

Au surplus, le fait qu'il y ait dans le Mandat confirmé par le
Conseil de la Société des Nations une disposition énonçant qu'il
«sera déposé dans les archives de la Société des Nations » et que
« Des copies certifiées conformes en seront remises par le Secrétaire

16
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 21 XII 62) 332

général de la Société des Nations à toutes les Puissances signataires
du Traité de Paix avec l’Allemagne » implique clairement que ce
Mandat avait été conçu et était considéré comme un traité
international ou une convention internationale contenant des
engagements internationaux d'intérêt général pour les Puissances
signataires du traité de paix avec l’Allemagne.

Tl a été soutenu que le Mandat en question n’a pas été enre-
gistré conformément à l’article 18 du Pacte qui disposait: « Aucun
de ces traités ou engagements internationaux ne sera obligatoire
avant d’avoir été enregistré. » Si le Mandat était nul et nonavenu ab
initio en raison du non-enregistrement, il s’ensuivrait que le défen-
deur n’a pas et n’a jamais eu de titre juridique à administrer le
territoire du Sud-Ouest africain; il lui serait donc impossible de
soutenir qu'il a eu ce titre jusqu'à la découverte de ce motif de
nullité. Le fait est que l’article 18 prescrivait l’enregistrement de
«Tout traité ou engagement international conclu à l'avenir par
un Membre de la Société », l'expression «a l'avenir » signifiant:
après le 10 janvier 1920, date de l’entrée en vigueur du Pacte,
alors que le Mandat pour le Sud-Ouest africain, comme l'indique
le préambule de l'acte, avait été effectivement conféré à l’Union
sud-africaine et accepté par elle plus de sept mois auparavant, les
7 et g mai 1919 et que ses termes avaient été acceptés à titre
provisoire en août 1919 par les Principales Puissances alliées et
associées, et par le Mandataire. Au surplus, l’article 18, destiné à
assurer la publicité et à éviter les traités secrets, ne pouvait s’ap-
pliquer de la même façon dans le cas des traités auxquels la Société
des Nations elle-même était partie et dans celui des traités conclus
entre les Etats Membres à titre individuel. Le Mandat pour le
Sud-Ouest africain, comme tous les autres Mandats, constitue un
acte international de caractère institutionnel auquel la Société des
Nations elle-même, représentée par le Conseil. était partie. Il
constitue la mise en œuvre d’une institution à laquelle tous les
États Membres sont intéressés, comme tels. La procédure utilisée
pour donner la publicité nécessaire aux Mandats, y compris celui
qui est actuellement à l'examen, a été appliquée en raison de leur
caractère spécial, et, de toute façon, ils ont été publiés dans le
Journal officiel de la Société des Nations.

*
* *

Vu que le Mandat en question a eu dès l’origine le caractère d’un
traité ou d’une convention, la question pertinente qui se pose
ensuite est d'examiner si ce traité ou cette convention, pour ce qui
est du Mandat tout entier, y compris son article 7, ou pour ce qui
est de l’article 7 lui-même, est encore en vigueur. Le défendeur
prétend qu'il n’est pas en vigueur et cette thèse constitue l'essence
de sa première exception préliminaire. Il affirme que les droits et
obligations prévus par le Mandat en ce qui concerne l’adminis-

17
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 21 XII 62) 333

tration du territoire du Sud-Ouest africain, ayant un caractère
objectif, existent encore, tandis que les droits et obligations concer-
nant la surveillance administrative exercée par la Société des
Nations et le renvoi à la Cour permanente de Justice internationale,
étant de caractère contractuel, sont nécessairement devenus
caducs à la dissolution de la Société des Nations, laquelle compor-
tait comme conséquence la fin de l’appartenance à cette Société,
ne laissant subsister relativement au contrat qu’une seule partie et
entraînant l'extinction totale du lien contractuel.

Le défendeur affirme en outre que les conséquences destructives
de la disparition de la Société des Nations ne se limitent donc pas
aux dispositions touchant la surveillance exercée par la Société des
Nations sur le Mandat, mais portent aussi sur l’article 7, aux termes
duquel le défendeur a accepté de se soumettre à la juridiction de
la Cour permanente de Justice internationale pour tout différend,
quel qu’il fût, qui viendrait à s'élever entre lui, en sa qualité de
Mandataire, et un autre Membre de la Société des Nations sur
Vinterprétation ou l’application des dispositions du Mandat. En
effet, si l’article 7 du Mandat a pour objet de soumettre à la Cour
les différends se rapportant à l'interprétation ou à l'application du
Mandat, il s'ensuit naturellement qu'aucune requête fondée sur
l’article 7 ne peut être acceptée, à moins que ledit Mandat dont
l’article 7 fait partie ne soit en vigueur. Au surplus, cette proposition
constitue la base même des requêtes présentées à la Cour.

Pareilles affirmations avaient été avancées par le défendeur en
1950, et la Cour, dans son avis consultatif, a statué comme suit:

« L'autorité que le Gouvernement de l’Union exerce sur le Terri-
toire est fondée sur le Mandat. Si le Mandat avait cessé d’exister,
comme le prétend le Gouvernement de l’Union, l'autorité de celle-ci
aurait également cessé d’exister. Rien ne permet de conserver les
droits dérivés du Mandat tout en répudiant les obligations qui en
découlent. » (C. I. J. Recueil 1950, p. 133.)

Après avoir observé que les obligations internationales assumées par
l'Union sud-africaine étaient de deux sortes, les unes concernant
«directement l’administration du Territoire » et correspondant
«a la mission sacrée de civilisation mentionnée à l’article 22 du
Pacte », et les autres ayant « trait au mécanisme de mise en œuvre »,
« étroitement liées à la surveillance et aux fonctions de contrôle de »
la Société des Nations » et correspondant aux ««garanties pour
l’accomplissement de cette mission» mentionnées dans le même
article », la Cour a déclaré au sujet: du second groupe d'obligations:

«L'obligation incombant à un État mandataire de se prêter à
une surveillance internationale et de soumettre des rapports tient
une place importante dans le système des Mandats. En instituant
celui-ci, les rédacteurs du Pacte ont eu la pensée que, pour assurer
effectivement l’accomplissement de la mission sacrée de civilisation
confiée à la Puissance mandataire, il importait de soumettre à une
surveillance internationale l'administration des territoires sous Man-

18
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 21 XII 62) 334

dat... On ne saurait admettre que l'obligation de se soumettre à
surveillance aurait disparu pour la simple raison que cet organe de
contrôle a cessé d'exister. » (Tbid., p. 136.)

Les conclusions de la Cour au sujet de l'obligation du Gouvernement
de l’Union de se soumettre à une surveillance internationale sont
donc parfaitement claires. En fait, exclure les obligations liées au
Mandat reviendrait à exclure l'essence même du Mandat.

On verra plus loin, lorsque la Cour exposera sa manière de voir
sur le véritable effet sur les Mandats de l'acte final de dissolution
de la Société des Nations, qu’en mettant fin à sa propre-existence,
la Société des Nations n’a pas mis fin aux Mandats mais qu’elle a
certainement entendu les maintenir par sa résolution du 18 avril
1946.

Ce qui est pertinent en l’espèce c’est l’opinion énoncée par la Cour
dans le même avis consultatif quant à l’effet de la dissolution de
la Société des Nations sur l'article 7 du Mandat. Après avoir
rappelé les dispositions de cet article, la Cour a déclaré:

« Vu l’article 37 du Statut de la Cour internationale de Justice et
l’article 80, paragraphe premier, de la Charte, la Cour est d’avis
que cette disposition du Mandat est encore en vigueur et qu’en con-
séquence l’Union sud-africaine est tenue de reconnaître comme
obligatoire la juridiction de la Cour dans les termes prévus par ces
dispositions. » (Ibid., p. 138.)

Tl convient aussi de rappeler que si la Cour s’est divisée sur
d’autres points touchant les questions à elle soumises pour avis
consultatif, elle a été unanime à dire que l’article 7 du Mandat
relatif à l'obligation de l'Union sud-africaine de se soumettre à la
juridiction obligatoire de la Cour demeure «en vigueur ».

La Cour s’en tient encore aujourd’hui à la conclusion à laquelle
elle est unanimement parvenue en 1950 quant à la survivance et au
maintien en vigueur de l’article 7 du Mandat. Depuis lors, rien ne
s'est produit qui justifierait la Cour de revenir sur cette conclu-
sion. Tous les faits importants ont été exposés ou cités dans la
procédure devant la Cour en 1950.

Bien que la Société des Nations et la Cour permanente de Justice
internationale aient disparu l’une et l’autre, la Cour estime que
l'obligation du défendeur de se soumettre à la juridiction obliga-
toire de la Cour permanente a été effectivement transférée à la
présente Cour avant la dissolution de la Société des Nations. Par
sa propre résolution du 18 avril 1946, la Société des Nations a cessé
d'exister à partir du jour suivant, soit à partir du 19 avril 1946. La
Charte des Nations Unies, conformément à son article 110, est
entrée en vigueur le 24 octobre 1945. Les trois Parties à la présente
procédure, l’Afrique du Sud, Ethiopie et le Libéria, ont déposé
leurs ratifications le 7 novembre 1945, le 2 novembre 1945 et le

19
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII62) 335

13 novembre 1945 respectivement et, en vertu du paragraphe 4
dudit article 110, ces trois États sont devenus Membres originaires
des Nations Unies à partir de ces dates respectives. Depuis lors, ils
sont soumis aux obligations de la Charte et jouissent des droits qui
en découlent. L’une de ces obligations figure à l’article 37 du Statut
de la Cour qui, en vertu de l’article 92 de la Charte, «fait partie
intégrante » de la Charte, tandis qu'aux termes de l’article 93 « Tous
les Membres des Nations Unies sont ipso facto parties au Statut de
la Cour internationale de Justice ». Par l'effet de ces dispositions,
le défendeur s’est engagé depuis le 7 novembre 1945, époque où
la Société des Nations et la Cour permanente existaient encore et
où par conséquent l’article 7 du Mandat était encore pleinement en
vigueur, à accepter la juridiction obligatoire de la présente Cour
au lieu de celle de la Cour permanente à laquelle il avait primitive-
ment accepté de se soumettre en vertu de l’article 7 du Mandat.

L'obligation ainsi transférée a été volontairement assumée par le
défendeur lorsqu'il est devenu Membre des Nations Unies. Il ne
saurait être question d’un défaut de consentement du défendeur à
l'égard de ce transfert à la présente Cour de l'obligation de se
soumettre à la juridiction obligatoire de la Cour permanente lui
incombant en vertu de l’article 7 du Mandat. De l'avis de la Cour,
l’article 7 reste en vigueur sans être affecté par la dissolution de
la Société des Nations, de même que.le Mandat, dans son ensemble,
demeure en vigueur pour les raisons indiquées plus haut.

*
* *

La deuxième exception du défendeur consiste principalement en
un argument qui a été avancé à l'appui de la première exception.
Il porte essentiellement sur l’expression «un autre Membre de la
Société des Nations », qui figure dans le deuxième alinéa de l’arti-
cle 7, ainsi conçu:

«Le Mandataire accepte que tout différend, quel qu'il soit, qui
viendrait à s'élever entre lui et un autre Membre de la Société des
Nations relatif à l’interprétation ou à l'application des dispositions
du Mandat, et qui ne soit pas susceptible d’être réglé par des négo-
ciations, soit soumis à la Cour permanente de Justice internationale,
prévue par l’article 14 du Pacte de la Société des Nations. »

On soutient que, tous les Membres de la Société des Nations ayant
nécessairement cessé d’en être Membres et ayant perdu les droits
qui s’attachaient à cette qualité lorsque la Société elle-même a
cessé d’exister le 19 avril 1946, il ne saurait plus y avoir aujourd’hui
d’«autre Membre de la Société des Nations ». Selon cette thèse, si
même l’on admet que l’article 7 du Mandat est encore en vigueur
en tant que traité ou convention au sens de l’article 37 du Statut,
aucun État n’a de locus standi ni qualité pour invoquer la juridic-
tion de la Cour dans tout différend venant à s'élever entre lui et
le défendeur en sa qualité de Mandataire.

20
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 21 XII 62) 336

Cette thèse prétend se fonder sur le sens naturel et ordinaire des
termes employés dans la disposition. Mais il ne s’agit pas là d’une
règle d'interprétation absolue. Lorsque cette méthode d’interpréta-
tion aboutit à un résultat incompatible avec l'esprit, l’objet et le
contexte de la clause ou de l’acte où les termes figurent, on ne saurait
valablement lui accorder crédit.

En premier lieu, la protection judiciaire de la mission sacrée
contenue dans chaque Mandat constituait un aspect essentiel du
système des Mandats. Tel que ses auteurs l'avaient conçu et inscrit
dans l’article 22 du Pacte de la Société des Nations, ce système,
comme il a déjà été dit, présentait essentiellement deux traits
principaux: un Mandat conféré à une Puissance à titre de « mission
sacrée de civilisation » et « des garanties pour l’accomplissement de
cette mission ». Si l'exécution fidèle de cette mission était assignée
a la seule Puissance mandataire, le devoir et le droit d’en assurer
l’accomplissement étaient confiés à la Société des Nations, avec
son Conseil, l’Assemblée, la Commission permanente des Mandats et
tous ses Membres dans les limites de leur autorité, de leur pouvoir
et de leurs fonctions respectifs, ce qui constituait la surveillance
administrative, et la Cour permanente devait juger et trancher tout
différend au sens de l’article 7 du Mandat. La surveillance adminis-
trative exercée par la Société des Nations représentait une garantie
normale visant à assurer la pleine exécution par le Mandataire de
sa «mission sacrée » à l'endroit des habitants du territoire sous
Mandat, mais le rôle spécialement imparti à la Cour était encore
plus essentiel puisqu'elle devait servir d’ultime moyen de protection
yar voie de recours judiciaire contre tous abus ou violations possibles
Ju Mandat.

La raison d’être de cette disposition essentielle du Mandat est
évidente. À défaut de cette garantie supplémentaire, la surveillance
exercée par la Société et par ses Membres ne pouvait en définitive
être efficace. Par exemple, l’article 6 du Mandat pour le Sud-Ouest
africain énonce:

« Le Mandataire devra envoyer au Conseil de la Société des Nations
un rapport annuel satisfaisant le Conseil et contenant toute informa-
tion intéressant le territoire et indiquant les mesures prises pour
assurer les engagements pris suivant les articles 2, 3, 4, 5. »

En fait, sile Conseil était satisfait du rapport surlarecommandation
de la Commission permanente des Mandats, il l’approuvait. Si
un Membre du Conseil avait des doutes sur un ou plusieurs points
de ce rapport, des explications étaient demandées au représentant
du Mandataire alors présent. Si ces explications étaient considérées
comme satisfaisantes, le rapport annuel était approuvé immédiate-
ment. En tout cas, l'approbation exigeait l'unanimité de tous les
représentants, y compris celui du Mandataire qui, en vertu de
l’article 4, paragraphe 5, du Pacte, était habilité à envoyer siéger

21
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I X1162) 337

un représentant pour prendre part à la discussion et voter. Mais, si
une mesure proposée au Mandataire sur la recommandation de la
Commission permanente des Mandats, dans l'intérêt des habitants
du territoire sous Mandat et dans les limites du Mandat et de
l’article 22 du Pacte, se heurtait à l’opposition du Mandataire,
elle ne pouvait être adoptée par le Conseil. Ou encore, si le Manda-
taire, nonobstant l'opposition de la Commission permanente des
Mandats et du Conseil, avait adopté en matière d'administration
du territoire une mesure constituant une violation du Mandat et
si le Mandataire persistait à la maintenir, un conflit en serait
résulté. Cette éventualité n’est pas une simple conjecture ou hypo-
thèse. En fait, le défendeur a manifesté plus d’une fois le désir
d’incorporer le Sud-Ouest africain à l’Union et la Commission per-
manente des Mandats de la Société des Nations s’est chaque fois
opposée à une telle mesure, la considérant comme contraire au
Mandat; et la même idée de la Puissance mandataire a également
été émise en 1946 à l'Organisation des Nations Unies. Si à l’époque
de la Société des Nations, la Puissance mandataire avait tenté de
donner effet à cette idée contrairement à l’alinéa x de l’article 7,
il en serait résulté un différend important entre elle et le Conseil
de la Société des Nations.

En vertu de la règle de l'unanimité (articles 4 et 5 du Pacte),
le Conseil ne pouvait imposer ses vues au Mandataire. Il pouvait,
bien entendu, demander un avis consultatif à la Cour permanente
mais un tel avis n'aurait pas force obligatoire et le Mandataire
pourrait demeurer sourd aux admonestations du Conseil. En
pareil cas, le seul moyen de défendre les intérêts des habitants
aux fins de protéger la mission sacrée serait d'obtenir une dé-
cision de la Cour sur une question qui se rattachait à l'interpré-
tation ou à l’application des dispositions du Mandat. Mais ni le
Conseil ni la Société n'étaient admis à ester devant la Cour. Le
seul recours efficace pour la protection de la mission sacrée était
qu'un ou plusieurs Membres de la Société des Nations invoquas-
sent l’article 7 et soumissent le différend au jugement de la
Cour permanente comme constituant également un litige entre eux
et le Mandataire. C’est à cette fin essentielle que la clause a été
rédigée dans des termes très généraux embrassant «tout différend,
quel qu'il soit, ... entre [le Mandataire] et un autre Membre de
la Société des Nations relatif à l'interprétation ou à l'application
des dispositions du Mandat, et qui ne soit pas susceptible d’être
réglé par des négociations ». On voit donc le rôle essentiel que l’ar-
ticle 7 devait jouer comme l’une des garanties du système des
Mandats quant au respect de ses obligations par le Mandataire.

En deuxième lieu, outre que la protection judiciaire était essen-
tielle pour la mission sacrée et pour les droits appartenant aux
États Membres en vertu des Mandats et que ni la Société des Na-
tions ni le Conseil n’avaient qualité pour l’invoquer, le droit de citer
la Puissance mandataire devant la Cour permanente était conféré

22
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 21 XII 62) 338

spécialement et expressément aux Membres de la Société des Na-
tions évidemment parce qu'il était aussi le moyen le plus sûr de
rendre la protection judiciaire effective, quoi qu’il pût advenir du
système de surveillance administrative ou survenir à son sujet.
Le troisième motif pour conclure que l’article 7, en ce qui con-
cerne en particulier la formule « un autre Membre de la Société des
Nations », continue d’être applicable est qu’à la session d’avril 1946
on était de toute évidence parvenu a un accord entre tous les
Membres de la Société des Nations en vue de continuer les diffé-
rents Mandats, dans toute la mesure possible ou praticable, en
ce qui concerne les obligations des Puissances mandataires et
‘par conséquent de maintenir des droits des Membres de la Société
des Nations, nonobstant la dissolution de la Société elle-méme.
Cet accord est prouvé non seulement par le contenu de la résolution
du 18 avril 1946 sur la dissolution, mais encore par les discussions
relatives a la question des Mandats tenues devant la Premiére
Commission de l’Assemblée et par tout l'ensemble des circonstances
contemporaines qui ont précédé et dominé la session. Au surplus
Jr. Cour ne voit aucun motif valable de s’écarter de la conclusion
a laquelle elle est parvenue dans son avis consultatif de 1950 et
d’après laquelle la dissolution de la Société des Nations n'a pas
rendu l’article 7 du Mandat inapplicable. Les Etats qui étaient
Membres de la Société à l’époque de sa dissolution continuent à
avoir le droit d’invoquer la juridiction obligatoire de la Cour, ainsi
qu’ils avaient le droit de le faire avant la dissolution de la Société.
Ce droit continue à exister aussi longtemps que le défendeur
maintient son droit d’administrer le territoire sous Mandat.
L’Assemblée de la Société des Nations s’est réunie en avril 1946
spécialement pour préparer la dissolution de la Société. Bien avant
la session, des événements importants avaient eu lieu qui ont di-
rectement influencé la ligne de conduite à cette session. La Charte
des Nations Unies, avec son chapitre XI sur les territoires non
autonomes et ses chapitres XII et XIII relatifs au nouveau régime _
de tutelle qui incorporent des principes correspondant à ceux de
l'article 22 du Pacte sur les Mandats et du système des Man-
dats lui-même, était entrée en vigueur en octobre 1945, les
Nations Unies avaient commencé à fonctionner en janvier 1946
et l'Assemblée générale avait tenu sa première session au mois de
février suivant. Lorsque l’Assemblée de la Société des Nations s’est
effectivement réunie par la suite en avril de la même année, elle
connaissait tous ces événements. C’est pourquoi, avant de voter
définitivement la résolution de dissolution, elle a pris des mesures
particulières pour assurer la continuation des Mandats et du système
des Mandats «jusqu’à ce que de nouveaux arrangements soient
pris entre les Nations Unies et les diverses Puissances mandataires ».
Tous les représentants qui ont pris part à la session de l’Assemblée
se rendaient parfaitement compte que le fonctionnement des
Mandats pendant la période transitoire serait forcément gêné par

23
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII 62) 339

des questions de technique et de formalisme juridiques. Aussi
prirent-ils des mesures spéciales pour y faire face. Ces circonstances
particulières montrent que les représentants assemblés n’ont pas
attaché d'importance à la lettre de la procédure constitutionnelle.
D'après le Pacte, le rôle du Conseil dans le système des Mandats
était prépondérant. Mais le Conseil ne s’est pas réuni pour traiter
de la question de savoir ce qu’il faudrait faire des Mandats après
la dissolution de la Société des Nations. Au contraire, l’Assemblée
s’est attribuée les responsabilités du Conseil par une résolution du
12 avril 1946 ainsi conçue:

« L'Assemblée, avec l’assentiment de tous les Membres du Conseil
représentés a la présente session: Décide que, pour autant qu’il sera
nécessaire, elle assumera, durant la présente session, toutes les
fonctions rentrant dans la compétence du Conseil. »

Sur la base de cette résolution l’Assemblée a également approuvé la
fin des Mandats pour la Syrie, le Liban et la Transjordanie.

En vue de prévoir la situation qui allait certainement naître de
l’acte de dissolution et de continuer les Mandats sur la base d’une
mission sacrée, des discussions prolongées ont eu lieu tant à l’As-
semblée qu’à la Première Commission pour trouver les voies et
moyens de faire face aux difficultés et de suppléer aux lacunes dans
toute la mesure du possible. C’est dans ces circonstances que toutes
les Puissances mandataires ont déclaré leurs intentions à propos
de leurs Mandats respectifs. Les délégués des Puissances mandataires
présentes ont solennellement déclaré leur intention de continuer à
administrer les territoires à elles confiés: pour le Royaume-Uni,
«conformément aux principes généraux des Mandats existants »;
pour la France, en poursuivant «l'exécution de la mission qui
lui avait été confiée par la Société des Nations»; pour la
Nouvelle-Zélande, «conformément aux termes du Mandat »;
pour la Belgique, en restant «pleinement consciente de toutes les
obligations qu'imposent aux Membres des Nations Unies les dis-
positions de l’article 80 de la Charte »; pour l'Australie, « confor-
mément aux dispositions de ces Mandats, en vue de pourvoir à la
protection et au développement des habitants ». La déclaration
faite par le délégué de l’Afrique du Sud, à la deuxième séance
plénière tenue le 9 avril 1946 est particulièrement claire. Après
avoir annoncé:

«… il est dans l'intention du Gouvernement de l’Union sud-africaine
d’exposer, à la prochaine session des Nations Unies à New York, les
raisons pour lesquelles il conviendrait d’accorder au Sud-Ouest
africain un statut aux termes duquel ce territoire serait reconnu
internationalement comme formant partie intégrante de l’Union »,

il a continué:

«Dans l'intervalle, l'Union sud-africaine continuera à l’admi- -
nistrer en se conformant scrupuleusement aux obligations du Mandat,

24
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 21 XII 62) 340

afin d'assurer le progrès, et de sauvegarder les intérêts de ses habi-
tants, comme elle l’a fait pendant les six dernières années durant
lesquelles la Commission des mandats n’a pu se réunir.

La disparition des organes de la Société des Nations qui s'occupent
du contrôle des mandats, à savoir, en premier lieu, la Commission
des mandats et le Conseil de la Société, empêchera évidemment de
se conformer entièrement à la léttre du Mandat. Le Gouvernement
de l'Union se fera, cependant, un devoir de considérer que la dispa-
rition de la Société des Nations ne diminue en rien les obligations qui
découlent du Mandat; il continuera à s’en acquitter en pleine con-
science et avec le juste sentiment de ses responsabilités, jusqu’au
moment où d’autres arrangements auront été conclus quant au
statut futur de ce territoire. »

Il ne pouvait y avoir de la part du Gouvernement sud-africain de
reconnaissance plus claire de la continuation, après la dissolution
de la Société des Nations, de ses obligations en vertu du Mandat
pour le Sud-Ouest africain, y compris l’article 7.

C'est sur la base des déclarations des Puissances mandataires
ainsi que des vues exprimées par les autres Membres que l’Assem-
blée de la Société des Nations a adopté à l’unanimité sa résolution
finale du 18 avril 1946, dont les paragraphes 3 et 4 s'expriment en
ces termes:

«3. Reconnaît que la dissolution de la Société des Nations mettra
fin à ses fonctions en ce qui concerne les territoires sous mandat,
mais note que des principes correspondant à ceux que déclare l’arti-
cle 22 du Pacte sont incorporés dans les chapitres XI, XIT et XIII
de la Charte des Nations Unies;

4. Note que les Membres de la Société administrant actuellement
des territoires sous mandat ont exprimé leur intention de continuer
à les administrer, en vue du bien-être et du développement des
peuples intéressés, conformément aux obligations contenues dans
les divers mandats, jusqu'à ce que de nouveaux arrangements soient
pris entre les Nations Unies et les diverses Puissances mandataires. »

En présentant à l’Assemblée la résolution touchant l’effet possible
de la dissolution de la Société sur la question des Mandats où
figurent ces deux passages, le délégué de la Chine a déclaré:

«C'est avec une vive satisfaction que la délégation chinoise,
représentant un pays qui a toujours préconisé le principe de la tutelle,
constate que toutes les Puissances mandataires ont annoncé leur
intention d’administrer les territoires dont elles ont la garde suivant
les règles du système des mandats, jusqu’à ce que d'autres disposi-
tions aient été adoptées. »

Le délégué français a déclaré, en appuyant cette résolution, qu'il:

«insiste une fois de plus sur le fait que tous les territoires sous man-
dat relevant de son Gouvernement continueront à être administrés
dans l'esprit du Pacte et de la Charte ».

2

CA
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII 62) 341

Le professeur Bailey, de l'Australie, rapporteur, parlant en qualité

de délégué de son pays, a approuvé:
«l'initiative de la délégation chinoise et appuie la résolution. Ainsi
que la délégation australienne l’a nettement précisé à l'Assemblée,
l'Australie estime que la dissolution de la Société des Nations ne
diminue pas les obligations des pays mandataires. Elle considère que
ces obligations sont toujours valables et elle continuera à administrer
les territoires sous mandat australien conformément aux dispositions
des mandats, pour le bien-être des habitants. »

Le délégué du Royaume-Uni a précisé mieux encore qu’il y avait
accord entre toutes les Puissances mandataires, en déclarant qu’il
«appuie formellement [la résolution] au nom de son Gouverne-
ment »:

«[Elle] a été établie en consultation avec tous les pays intéressés à
la question des mandats et d'accord avec eux; [il] pense donc qu’on
peut l’accepter sans discussion et à l'unanimité. »

Il ressort de ce qui précède qu’il existait un accord unanime entre
tous les États Membres présents à la séance de l’Assemblée pour
que les Mandats continuassent d’être exercés conformément aux
obligations définies dans ces Mandats, bien que, pour reprendre
‘les termes dont s’est servi à cette séance le représentant de l'Afrique
du Sud, la dissolution de la Société des Nations «[empêcherait]
évidemment de se conformer entiérement a la lettre du Mandat »,
c’est-a-dire nonobstant le fait que certains organes de la Société,
tels le Conseil et la Commission permanente des Mandats, feraient
défaut. En d’autres termes, il était entendu à l’Assemblée entre les
États Membres — y compris les Puissances mandataires —, au
moment de passer la résolution, que les Mandats continueraient,
malgré les lacunes que présenterait l’ensemble du système après la
dissolution de la Société des Nations et autant qu’il serait possible,
jusqu’à ce que de nouveaux arrangements fussent pris entre les
Puissances mandataires et les Nations Unies à propos des divers
Mandats. Il est manifeste que cette continuation des obligations
du Mandat ne pouvait entrer en jeu qu’au lendemain de la dissolu-
tion de la Société des Nations; c’est pourquoi les objections litté-
rales tenant à la formule «un autre Membre de la Société des
Nations » sont sans portée, puisque la résolution du 18 avril 1046
a été adoptée précisément en vue de les écarter et de continuer le
Mandat en tant que traité entre le Mandataire et les Membres de
la Société des Nations.

En conclusion, toute interprétation de l’article 7, ou plus précisé-
ment de l'expression « un autre Membre de la Société des Nations »
qui y figure, doit tenir compte de tous les faits et circonstances
pertinents concernant l’acte de dissolution de la Société des Nations,
si l'on veut s'assurer des véritables intentions et objectifs des
Membres de l’Assemblée lorsqu'ils ont adopté la résolution finale
du 18 avril 1046.

26
AFFAIRES DU SUD-OUEST AFRICAIN {ARRÊT 2I XII 62) 342

A l’appui de la conclusion selon laquelle il existait au moment
de la dissolution de la Société des Nations un accord visant à
maintenir dans toute la mesure du possible le statu quo à l'égard
des Mandats, en attendant que de nouveaux arrangements fussent
pris entre les Nations Unies et les diverses Puissances mandataires,
il convient encore d'observer qu'il était prévu que l'intervalle
serait de courte durée et qu’en temps utile et par consentement
mutuel les différents Mandats devaient être convertis en accords
de tutelle en application de la Charte des Nations Unies. Cette
prévision s’est réalisée, la seule exception étant celle du Mandat
pour le Sud-Ouest africain exercé par le défendeur. De ce fait, la
conclusion sur l'existence d’un accord apparaît d'autant plus
justifiée.

Pour contester l'existence d’un accord, on a dit que l’article 7
constitue une disposition de l’acte de Mandat qui n’est pas essen-
tielle pour la protection de la mission sacrée de civilisation. Si
donc l’article 7 ne constituait pas un élément essentiel dans le sens
indiqué, la thèse de la compétence s’effondrerait. A l'appui de cet
argument, on a fait observer que, lorsque trois des quatre Mandats
« € » ont été placés sous le régime de tutelle prévu par la Charte des
Nations Unies, aucune disposition comparable n’a été insérée dans
les accords de tutelle respectifs et qu’il s'agissait des trois accords
de tutelle concernant les territoires auparavant placés sous Mandats
attribués au Japon, à l'Australie et à la Nouvelle-Zélande. On a
souligné que ce qui était essentiel à un moment donné cessait de
l’être ensuite; or, les principes sur lesquels se fondait le système
des Mandats correspondent à ceux qui sont à la base du régime
de tutelle. Cet argument néglige apparemment une différence impor-
tante dans la structure et le fonctionnement des deux systèmes et
il perd toute autorité si l’on se souvient qu'aux termes de Varti-
cle 18 de la Charte des Nations Unies: « Les décisions de l’Assemblée
générale sur les questions importantes sont prises à la majorité des
deux tiers des Membres présents et votant », alors qu’en vertu du
Pacte, la règle de l’unanimité prévalait au Conseil et à l’Assemblée
de la Société des Nations. Aïnsi, des décisions juridiquement valables
peuvent être prises par l’Assemblée générale des Nations Unies et
par le Conseil de Tutelle en vertu du chapitre XIII de la Charte
sans l’assentiment de l'État chargé de la tutelle et, dans le cadre
de la Charte, la nécessité, prévue par le système des Mandats, de
recourir à la protection judiciaire de la Cour permanente, n'existe
plus.

Pour les motifs qui viennent d’être énoncés, les première et
deuxième exceptions doivent être rejetées.

*
* *

La troisième exception préliminaire consiste essentiellement dans
la proposition selon laquelle le différend soumis à la Cour par les

27
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII 62) 343

demandeurs n’est pas un différend comme il est prévu à l’article 7
du Mandat — et cela plus particulièrement en tant que ledit conflit
ou désaccord n’affecte aucun intérêt concret des États demandeurs
ni de leurs ressortissants.

A l’appui de cette proposition, le défendeur prétend que le mot
« différend » doit être pris dans le sens qui lui est généralement recon-
nu dans le contexte d’une clause de juridiction obligatoire et qu’ainsi
interprété il signifie un désaccord ou un conflit entre le Mandataire
et un autre Membre de la Société des Nations touchant les droits
et intérêts juridiques de ce Membre dans l'affaire soumise à la Cour;
que « les obligations imposées au bénéfice des habitants seraient dues
à la Société des Nations au nom de laquelle le Mandataire s’est
obligé à exercer le Mandat » et qu'«en raison de leur qualité de
Membres, les Membres de la Société des Nations seraient alors
habilités à participer à la surveillance de la Société des Nations sur
le Mandat, mais n'auraient individuellement à l'égard du Manda-
taire aucun droit ou intérêt juridique à l'observation par le Manda-
taire de ses devoirs envers les habitants ».

La question que la Cour doit examiner est celle de savoir si ce
différend est bien un «différend » comme il est prévu à l’article 7
du Mandat et au sens de l’article 36 du Statut de la Cour.

La thèse du défendeur va à l’encontre du sens naturel et ordinaire
des dispositions de l’article 7 du Mandat, lequel mentionne «tout
différend, quel qu'il soit » qui viendrait à s'élever entre le Manda-
taire et un autre Membre de la Société des Nations «relatif à
l'interprétation ou à l'application des dispositions du Mandat ». Les
termes employés sont larges, clairs et précis: ils ne donnent lieu à
aucune ambiguïté et n’autorisent aucune exception. Ils se réfèrent
à tout différend, quel qu'il soit, relatif non pas à une ou plusieurs
dispositions particulières mais «aux dispositions » du Mandat,
entendant par ja, de toute évidence, l’ensemble ou une quelconque
de ces dispositions, qu'elles aient trait aux obligations de fond du
Mandataire à l'égard des habitants du territoire ou à l'égard des
autres Membres de la Société des Nations ou encore à l'obligation du
Mandataire de se soumettre à la surveillance de la Société des Na-
tions aux termes de l’article 6 ou à la protection prévue par l’arti-
cle 7 même. La portée et l’objet manifestes des dispositions de cet
article indiquent en effet qu'on entendait par là que les Membres
de la Société des Nations eussent un droit ou un intérêt juridique
à ce que le Mandataire observât ses obligations à la fois à l’égard
des habitants du territoire sous Mandat et à l'égard de la Société
des Nations et de ses Membres.

On ne peut non plus dire, comme l’a fait le défendeur, que toute
interprétation large de la juridiction obligatoire en question serait
incompatible avec l’article 22 du Pacte, fondement de tous les
Mandats, particulièrement en ce qui touche les dispositions de
l’article 7, car l’article 22 ne prévoyait pas que le Mandataire fût
soumis à la Cour permanente au sujet de la façon dont il applique-

28
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII 62) 344

rait le Mandat. Mais la nature de l’article 7, alinéa 2, est évidemment
de pourvoir à la mise en œuvre d’une « des garanties pour l’accom-
plissement de cette mission » mentionnées à l’article 22, para-
graphe 1. Il a été inséré dans le projet d’accord entre les Principales
Puissances alliées et associées et proposé au Conseil de la Société
par le représeritant du Royaume-Uni à titre de Mandataire originaire
au nom de ] Afrique du Sud, actuel Mandataire pour le Sud-Ouest
africain. Le droit d’intenter une action conféré par l’article 7 aux
Etats Membres de la Société des Nations est un élément essentiel
du Mandat lui-méme et inséparable de son exercice. Au surplus,
Varticle 7 énonce: « Le Mandataire accepte que... », de sorte qu'il
ne saurait y avoir de doute sur la portée et l’effet de cette disposition
au moment où elle a été stipulée.

Tandis que l’article 6 du Mandat en question contient des disposi-
tions visant la surveillance administrative à exercer par la Société,
l’article 7 instaure en fait, avec l’accord exprès du Mandataire, la
protection judiciaire de la Cour permanente puisqu'il donne à chacun
des autres Membres de la Société des Nations le droit d’invoquer aux
mêmes fins la juridiction obligatoire à l’encontre du Mandataire. Il
va de soi que la protection des intérêts concrets des Membres ou
de leurs ressortissants est comprise dans ce cadre, mais le bien-être
et le développement des habitants du territoire sous Mandat ne sont
pas moins importants.

Les considérations et les motifs qui précèdent amènent à conclure
que le présent différend est un différend comme il est prévu à
l’article 7 du Mandat et que la troisième exception préliminaire doit
être rejetée.

* * *

_ La Cour examinera maintenant la quatrième et dernière exception
préliminaire soulevée par le défendeur. Elle consiste essentiellement
dans la proposition selon laquelle, s’il existe un différend au sens
de l’article 7, il ne s'agit pas d’un différend qui ne soit pas suscep-
tible d’étre réglé par des négociations avec les demandeurs et il n’y
a eu aucune négociation de ce genre en vue de son réglement. Les
demandeurs répondent que des négociations répétées ont eu lieu
pendant une période de plus de dix ans, au sein de l’Assemblée et
de divers organes des Nations Unies, entre eux et les autres Membres
de la Société des Nations partageant leur façon de voir, d'une part,
et le défendeur, d'autre part, et que ces négociations ent abouti
chaque fois à une impasse en raison des conditions et des restrictions
auxquelles elles se sont heurtées de la part du défendeur. La question
à envisager est donc la suivante: Quelles seraient les chances de
succès de nouvelles négociations entre les Parties aux présentes
affaires en vue de parvenir à un règlement?

En examinant cette question, il convient de noter tout d’abord
que la prétendue impossibilité de régler le différend ne peut évidem-
ment se référer qu'à la seule date du dépôt des requêtes. Il convient

29
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII 62) 345

de souligner en second lieu que derrière le présent différend existe
un autre désaccord du même ordre sur des points de droit et de
fait — une semblable opposition de thèses juridiques et d’intérêts —
entre le défendeur, d’une part, et les autres Membres des Nations
Unies qui partagent les vues des demandeurs, d’autre part. Mais,
bien que le différend qui s’est élevé au sein des Nations Unies et celui
qui est présentement soumis à la Cour puissent être considérés
comme deux litiges distincts, les questions en cause sont identiques.
Un rapide examen des thèses, des propositions et des arguments
auxquels des deux côtés on s’est constamment tenu suffit à montrer
que l’on s'était trouvé dans une impasse avant le 4 novembre 1960,
date du dépôt des requêtes relatives aux présentes affaires, et que
cette impasse existe toujours. La véritable situation ressort d’une
lettre du représentant permanent de l'Union sud-africaine au prési-
dent du Comité du Sud-Ouest africain datée du 25 mars 1954:

«Étant donné que le mandat de votre comité semble être plus
rigide encore que celui du Comité spécial, le Gouvernement de
l'Union doute que de nouvelles négociations menées dans le cadre du
mandat de votre comité permettent d'espérer aboutir à des résultats
positifs. »

Cette situation est demeurée inchangée, ainsi que le montrent les
communications ultérieures adressées au président du Comité du
Sud-Ouest africain le 21 mai 1955 et le 21 avril 1956.

Il est sans pertinence et inutile de rechercher quelles thèses diffé-
rentes et opposées ont conduit les négociations des Nations Unies
dans une impasse, étant donné qu’au stade actuel il ne s’agit que
de trancher la question de compétence. Le fait que dans le passé
les négociations collectives aient abouti à une impasse et le fait que
les écritures et les plaidoiries des Parties dans la présente procédure
aient clairement confirmé que cette impasse demeure obligent à
conclure qu’il n’est pas raisonnablement permis d’espérer que de
nouvelles négociations puissent aboutir à un règlement.

A cet égard, il est pertinent de citer à l’appui de la conclusion
qui vient d’être énoncée un passage de l’arrêt rendu par la Cour
permanente en l'affaire des Concessions Mavrommatis en Palestine
(C. P. J. I., série A n° 2, p. 13). Au sujet d’une exception similaire
présentée en cette espèce par le défendeur à l’égard de la juridiction
obligatoire découlant de l’article 26 du Mandat pour la Palestine,
qui correspond à l'article 7 du Mandat pour le Sud-Ouest africain,
la Cour a déclaré:

« L’objection sera réduite à sa juste valeur si l’on considère que
l'appréciation de l'importance et des chances de réussite d’une
négociation diplomatique est essentiellement relative. Une négocia-
tion ne suppose pas toujours et nécessairement une série plus ou
moins longue de notes et de dépêches; ce peut être assez qu'une
conversation ait été entamée; cette conversation a pu être très
courte: tel est le cas si elle a rencontré un point mort, si elle s’est

30
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 21 XII 62) 346

heurtée finalement à un non possumus ou à un non volumus péremp-
toire de l’une des Parties et qu’ainsi il est apparu avec évidence que
le différend n'est pas susceptible d’être réglé par une négociation
diplomatique.

Mais si les négociations diplomatiques entre les gouvernements
ont eu leur point de départ dans les discussions antérieures, il se.
peut très bien que celles-ci aient été de nature à rendre superflue une
discussion nouvelle des points de vue qui sont à la base du différend.
On ne saurait, à cet égard, poser aucune règle générale et absolue;
c’est une question d’espèce. »

. Or, dans les présentes affaires, il est $vident qu’on a abouti à une
impasse sur les questions en litige, q .e cela n’a pas changé et que
les thèses respectives ne se sont aucunement modifiées depuis les
discussions et négociations aux Nations Unies. Il est également
«apparu avec évidence », pour reprendre les termes de la Cour
permanente, « que le différend n’est pas susceptible d’être réglé par
une négociation diplomatique » et qu’une nouvelle discussion serait
« superfue ».

Cependant, le défendeur affirme en outre que des négociations
collectives au sein des Nations Unies sont une chose, que des négo-
ciations directes entre les demandeurs et lui-même en sont une autre
et qu'aucune négociation directe n’a jamais été engagée entre eux.
Mais ce qui importe en la matière ce n’est pas tant la forme des
négociations que l'attitude et les thèses des Parties sur les aspects
fondamentaux de la question en litige. Tant que l’on demeure in-
ébranlable de part et d'autre — et c’est ce qui ressort clairement
des plaidoiries présentées à la Cour — il n’y a aucune raison qui
permette de penser que le différend soit susceptible d’être réglé par
de nouvelles négociations entre les Parties.

D'autre part, depuis quarante ou cinquante ans, la diplomatie
pratiquée au sein des conférences ou diplomatie parlementaire s’est
fait reconnaître comme l’un des moyens établis de conduire des
négociations internationales. Lorsque des questions en litige
intéressent à la fois un groupe d’Etats, de part ou d'autre, au sein
d’un corps organisé, la diplomatie parlementaire ou diplomatie par
conférences s’est souvent avérée la voie de négociation la plus
pratique. Peu importe le nombre de parties s’opposant dans un
différend ; tout dépend de la nature de la question en litige. Lorsqu’il
s’agit d’une question affectant les intérêts mutuels de nombreux
Etats, qu'ils fassent ou non partie d’un corps organisé, il n'y a
aucune raison pour que chacun d’eux se conforme au formalisme
et aux faux-semblants d’une négociation directe avec l’État auquel
ils s'opposent s’ils ont déjà pleinement participé aux négociations
collectives avec cet État adverse,

Pour les motifs qui viennent d’être exposés, la quatrième excep-
tion, comme les trois précédentes, n’est pas fondée et doit aussi
être rejetée.

3I
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII 62) 347

*
* *

La Cour conclut que l’article 7 du Mandat est un traité ou une
convention encore en vigueur au sens de l’article 37 du Statut de
la Cour, que le différend est de ceux qui sont prévus audit article 7
et qu’il n’est pas susceptible d’être réglé par des négociations. En
conséquence, la Cour est compétente pour connaître du différend
au fond.

Par ces motifs,

La Cour,

par huit voix contre sept,

dit qu’elle est compétente pour statuer sur le fond du différend.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le vingt et un décembre mil neuf
cent soixante-deux, en quatre exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de l’Empire de l’Ethiopie, au Gouver-
nement de la République du Libéria et au Gouvernement de la
République sud-africaine.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.

M. SPIROPOULOS, juge, fait la déclaration suivante:

Bien que l'intérêt des Gouvernements de Libéria et de l’Éthiopie
de voir la Cour se prononcer sur les violations par 1’ Afrique du Sud
du Mandat pour le Sud-Ouest africain alléguées par lesdits Gouver-
nements soit parfaitement compréhensible il ne nous est pas possible
de suivre le raisonnement de la Cour qui induit celle-ci à se déclarer
compétente.

Peut-on aisément dire que le Mandat constitue un «traité ou une
convention » au sens de l’article 37 du Statut de la Cour internatio-
nale de Justice, que ie Mandat, en tant que «traité », ait survécu à
l’effondrement de la Société des Nations (l'acte formel de la « disso-
lution » de la Société des Nations en était la conséquence), que
l'article 7 du Mandat — en supposant celui-ci en vigueur — pusse

32
AFFAIRES DU SUD-OUEST AFRICAIN (ARRÊT 2I XII 62) 348

être invoqué par des États dont aucun n’est « Membre de la Société
des Nations », cette dernière organisation n’existant plus?

Il nous semble que toute tentative de donner une réponse affir-
mative 4 ces questions, et ce ne sont pas les seules qui se posent,
est nécessairement fondée sur des arguments qui, au point de vue
du droit, ne nous paraissent pas assez solides.

Dans ces conditions, il ne nous est pas possible de partager la
conclusion de la Cour. La compétence de la Cour, pour étre admise,
doit étre établie de facon claire et non équivoque et ceci ne nous
parait pas étre le cas dans la présente affaire.

MM. BUSTAMANTE Y RIVERO et JESSUP, juges, et sir Louis
. MBANEFO, juge ad hoc, joignent à l’arrêt les exposés de leur opinion
individuelle.

MM. WINIARSKI, Président, et BASDEVANT, juge, joignent à
l’arrêt les exposés de leur opinion dissidente; sir Percy SPENDER et
sir Gerald FITZMAURICE, juges, joignent à l’arrêt l'exposé commun
de leur opinion dissidente; MM. MoRELLI, juge, et vAN WYK, juge
ad hoc, joignent à l'arrêt les exposés de leur opinion dissidente.

(Paraphé) G.-C.
(Paraphé) B. W.

33
